

116 HR 4600 IH: Domestic Violence Records Reporting Improvement Act of 2019
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4600IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Miss Rice of New York (for herself and Mr. Turner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase reporting of domestic violence records, and for other purposes. 
1.Short titleThis Act may be cited as the Domestic Violence Records Reporting Improvement Act of 2019. 2.NARIP funding for domestic violence reporting (a)Implementation assistance to StatesSection 103(c) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40913) is amended— 
(1)by inserting (1) after (c); and (2)by adding at the end the following: 
 
(2)WaiverThe Attorney General shall waive the requirement of a relief from disabilities program for any State to receive a grant under this section if the primary purpose of the grant is to improve the accessibility through the National Instant Criminal Background Check System of the records described in clauses (i), (v), and (vi) of section 102(b)(1)(C).. (b)Disposition records automation and transmittal improvement grantsSection 301(d) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40941) is amended— 
(1)by inserting (1) after (d); and (2)by adding at the end the following: 
 
(2)WaiverThe Attorney General shall waive the requirement of a relief from disabilities program for any State to receive a grant under this section if the primary purpose of the grant is to improve the accessibility through the National Instant Criminal Background Check System of the records described in clauses (i), (v), and (vi) of section 102(b)(1)(C).. 